DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13, and 15-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang et al. (US 20170305179). 	Regarding claim 1, Zhang et al. teach “a method for printing on a substrate (claim 1) comprising two steps;  	the first step consists essentially of:  		applying onto a substrate one or more layers of an energy curable ink (claim 1a) and applying one or more layers of a water-based coating over the top of the one or more layers of energy curable ink (claim 1c);  	the second step comprises the steps of:  		a) drying the one or more layers of water-based coating (claim 1d), and  by Zhang et al. is produced on a metal film to meet the limitations of “an electronic article.” No definition of an “electronic article” is given in the specification.  Thus, since it is provided on a metal film, Examiner interprets it as being more than capable of being used in an electronic article. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. 	Regarding claim 12, Zhang et al. teach all that is claimed, as in claim 1 above, including the presence of photoinitiators (paragraph 21), but fail to disclose “wherein the one or more energy curable ink layers comprise actinic curable inks which contain up to 15% or one or more photoinitiators.”  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this instance, one having ordinary skill in the art would know the general conditions of the amount of photoinitiator to include, and would know that the amount affects the speed of curing of the composition.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the amount of photoinitiator up to 15% in order to determine the optimum amount.    	Regarding claim 14, Zhang et al. teach all that is claimed, as in claim 1 above, including that the curing can be done with UV (paragraph 21), but are silent with respect to the source of the UV, leaving the choice up to one having ordinary skill in the art.  Examiner takes Official Notice that, at the time of the invention, high voltage mercury bulbs or UV-LED lamps were common and well known sources of UV radiation used to cure UV-curable compositions.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use high voltage mercury bulbs or UV-LED lamps as the source of . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853